Per Curiam.
The appellant, Iva Cummings, plaintiff in the trial court, appeals from an adverse decision rendered by a jury convened in the district court of Pierce County, Nebraska, involving an automobile accident in which Cummings was injured. Although Cummings was represented by counsel in the trial court, she appears here pro se. Little purpose would be served in attempting to detail the facts of this case in view of the fact that the versions offered by each *63of the parties are in complete and absolute conflict. Suffice it to say that this conflict was resolved by the jury, which apparently believed the appellee, Morton, and disbelieved the appellant, Cummings.
Our review of the record satisfies us that the evidence was sufficient to support the jury’s action, and the decision is not clearly wrong; therefore, the verdict will not be set aside. Flakus v. Schug, 213 Neb. 491, 329 N.W.2d 859 (1983); Holly v. Mitchell, 213 Neb. 203, 328 N.W.2d 750 (1982).
We have reviewed all 18 errors assigned by Cummings and find none to have merit. The judgment of the district court is therefore affirmed.
Affirmed.